OPINION — AG — INSOFAR AS THE COMPENSATION OF EMPLOYEES IN THE OFFICES OF " GROUP A " AND " GROUP B " COUNTY OFFICERS (COUNTY ATTORNEY, SHERIFF, COUNTY JUDGE, JUDGE OF THE COURT OF COMMON PLEAS WHERE ESTABLISHED, COUNTY TREASURER, COUNTY CLERK, COURT CLERK, COUNTY ASSESSOR, ETC) IS CONCERNED, THE PROVISIONS OF 19 O.S.H. 180.49, ALTHOUGH SAID SECTION WAS NOT EXPRESSLY REPEALED IN THE 1949 GENERAL COUNTY SALARY ACT (19 O.S.H. 179.1), WERE SUPERSEDED THEREBY, AND, AS TO THE COMPENSATION OF SUCH EMPLOYEES, ARE NOT LONGER IN FORCE OR EFFECT. (" WHETHER ON WHOLE OR PART TIME BASIS, AND AT SUCH RATES OF SALARY OR PAY AS THE PRINCIPAL OFFICER SHALL PROPOSE AND ESTABLISH THE NEED FOR AND THE COUNTY COMMISSIONERS WILL APPROVE ") CITE: 19 O.S.H. 179.4, 19 O.S.H. 179.7, 19 O.S.H. 180.49 (JAMES C. HARKIN)